UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 August 23, 2011 Date of Report (Date of Earliest Event Reported) Commission file number–001-10852 INTERNATIONAL SHIPHOLDING CORPORATION (Exact name of registrant as specified in its charter) Delaware 36-2989662 (State or other jurisdiction of(I.R.S. Employer Identification Number) incorporation or organization) 11 North Water Street, Suite 18290Mobile, Alabama36602 (Address of principal executive offices)(Zip Code) (251) 243-9100 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 8.01.Other Events On August 23, 2011, International Shipholding Corporation (ISH) issued a press release announcing that Waterman Steamship Corporation, a wholly-owned subsidiary of ISH, has been awarded a time charter contract with the Military Sealift Command.ISH also announced that it entered into an agreement to purchase a 2000-built multi-purpose ice strengthened vessel which will be used to service the contract.A copy of the press release is furnished as Exhibit 99.1 and incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (c) Exhibit Exhibit NumberDocument 99.1Press Release dated August 23, 2011 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. INTERNATIONAL SHIPHOLDING CORPORATION /s/ Manuel G. Estrada Manuel G. Estrada Vice President and Chief Financial Officer Date:August 24, 2011
